Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claims on 8/26/2020. Claims 1-18 are pending. This application filed 08/26/2020 is a continuation of 16440786, filed 06/13/2019, 16440786 is a continuation of PCT/EP2017/082988, filed 12/15/2017 
claims foreign priority to 16306717.6, filed 12/16/2016, claims foreign priority to 16306712.7, filed 12/16/2016.
Election/Restrictions
					Election of Species
The instant method claims are drawn to: (i) a method for preventing and/or treating the inflammatory component of atopic dermatitis in a patient suffering from atopic dermatitis or (ii) to a method for reinforcing the skin barrier function in a subject in need thereof, comprising administering to the subject a TRPA1 receptor antagonist; wherein the TRPA1 receptor antagonist is selected from the group consisting of a compound of formula (II), (Ill), (IV), (V), (VI), (VII), (VIII), and (IX), or salts, tautomers, or enantiomers thereof:
This application contains claims directed to the following patentably distinct species: 
(i) TRPA1 receptor antagonists of formula (II), (Ill), (IV), (V), (VI), (VII), (VIII), and (IX).
(ii) conditions to be treated. 

The species of TRPA1 receptor antagonist are independent or distinct because the agents can be different with different structures imparting highly diverse physical and chemical properties, hioavailabilites, receptor affinities, pharmacokinetic profiles, and treatment efficacies. The TRPA1 receptor antagonists claimed vary widely in the structure and they are of Markush group with different structures and do not share a common core structure, see below. Further, because a number of species with different structures is encompassed with the claimed TRPA1 receptor antagonist, multiple searches need to be conducted to address all of the species, which presents a substantial burden to the Office.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


MPEP 809.02(d) states "[w]here only generic claims are presented, no restriction can be required except in those applications where the generic claims recite such a multiplicity of species that an unduly extensive and burdensome search would be necessary if all claimed species were to be examined simultaneously.
The species are independent or distinct for the reasons discussed above. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (i) due to their mutually exclusive characteristics (ii) the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, and/or employing different search queries)', and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112(a).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-9, 12-18 generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
A telephone call to request an oral election was not made because of the complex nature of claims. See MPEP § 812.01.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



				Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627